Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17/242763 (US 2021/0343087 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize the teachings of the features of copending application are similarly recited in the current application, see claims 1 and 10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 17/185741 (US 2021/02646685 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize the teachings of the features of copending application are similarly recited in the current application, see claims 1 and 10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/173497 (US 2021/0256766 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize the teachings of the features of copending application are similarly recited in the current application, see claims 1 and 10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 17/095551 (US 2021/0142580 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize the teachings of the features of copending application are similarly recited in the current application, see claims 1 and 10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/071897 (US 2021/0110614 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize the teachings of the features of copending application are similarly recited in the current application, see claims 1 and 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Na et al., US 2013/0257858 A1, and further in view of Yildiz et al., US 2021/0049360 A1.
Claim 1. 
Na teaches a portable electronic device configured to operate within a cross reality system (see [0029] and #130 of figs. 1, 5), the portable electronic device comprising: one or more sensors configured to capture information about a three-dimensional (3D) environment (see [0024-0026]), the captured information comprising a plurality of images (see [0027] and fig. 4); at least one processor configured to execute computer executable instructions, wherein the computer executable instructions comprise instructions for: extracting a plurality of features from the plurality of images of the 3D environment associated with the portable electronic device (see [0028-0029] discloses the virtual space map generator 120 extracts and traces a feature (or a texture) from the photographed image); associating location metadata with the plurality of features (see [0029] discloses the controller 130 extracts features (or textures) through the photographed image and calculates in real time the current position and of the camera and its position on the map through a process of matching (i.e. equated as associating location) the extracted features with features on the virtual map); communicating over a network, to a localization service (see [0028] discloses the compensation technology includes Simultaneous Localization And Mapping (SLAM)), information about the plurality of features, position information for the plurality of features expressed in a local coordinate frame of the portable electronic device, and the associated location metadata( at [0028] discloses the virtual space map generator 120 extracts and traces a feature (or a texture) from the photographed image. Further, the virtual space map generator 120 estimates a pose of the camera while photographing the actual space based on the feature, and then can generate the three-dimensional virtual space map by using map generation and compensation technology. The compensation technology includes Simultaneous Localization And Mapping (SLAM). In an environment where other sensors such as the gyro sensor, the depth sensor and the like can be used, the accuracy of the three-dimensional virtual space map can be improved by fusing image information and sensor information. When the virtual space map is generated, a map provider or each mobile terminal registers characters existing in the actual space in the virtual space map. Further, at a later time, the mobile terminal, having the virtual space map and located in the actual space, photographs the actual space by a camera installed therein, and then calculates an orientation of the camera and a position within the space. In addition, the user executes the virtual space by using the mobile terminal of the user having the virtual space map. Thereafter, the user can search for the character of the actual space by using the virtual character existing on the virtual space map, and view annotation information on the characters registered in the virtual space map through a preview image. The registered character include, for example, a TV, a washing machine, a refrigerator, a copy machine, a digital photo frame, an electric curtain, and the like, which have communication functions 
Na is silent regarding receiving, from the localization service, at least one transform relating the local coordinate frame to a second coordinate frame. 
However, Yildiz teaches clearly at [0091] that once SLAM data related to the occluded landmark is obtained from the first HMD and transformed into the second HMD's coordinate system. Also at [0035] discloses as user 101 moves about environment 100A, changes in: (i) physical location (e.g., Euclidian or Cartesian coordinates x, y, and z) or translation; and/or (ii) orientation (e.g., pitch, yaw, and roll) or rotation, cause host IHS 103 to effect a corresponding change in the picture or symbols displayed to user 101 via HMD 102, in the form of one or more rendered video frames.
	Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yildiz into teachings of Na in order to provide generating the digital images to be displayed by the HMD that transmits information to the host IHS regarding the state of the user, which in turn enables the host IHS to determine which image or frame to show to the user next, and from which perspective, as the user moves in space.

Claim 2. 
Yildiz teaches the portable electronic device of claim 1, wherein the location metadata includes prior localization information. See [0016] and [0005] disclose receive one or more first Simultaneous Localization and Mapping (SLAM) landmarks corresponding to a first controller; receive one or more second SLAM landmarks corresponding to a second controller; determine, using the first and second SLAM landmarks.

Claim 3. 
Yildiz teaches the portable electronic device of claim 1, wherein: the portable electronic device comprises an operating system with a geo-location application programming interface (API); the computer executable instructions further comprise instructions for obtaining the location metadata by calling the geo-location API. (see [0088], [0064] and [0069], [0074] disclose an estimator, such as an Extended Kalman filter (EKF).

Claim 4. 
Yildiz teaches the portable electronic device of claim 1, wherein: the computer executable instructions further comprise instructions for receiving a description of virtual content in a location based on the second coordinate frame and rendering the virtual content based on the at least one transform. See [0083], [0088] and [0091].

Claim 5. 
Yildiz teaches the portable electronic device of claim 1, wherein: the portable electronic device comprises a buffer configured to store a plurality of data structures; and associating the location metadata with the plurality of features comprises storing in a data structure of the plurality of data structures in the buffer the location metadata, the information about the plurality of features, and the position information for the plurality of features. [0055] IHS 300 includes chipset 302 that may include one or more integrated circuits that are connect to processor(s) 301. In certain embodiments, chipset 302 may utilize QuickPath Interconnect (QPI) bus 303 for communicating with the processor(s) 301. Chipset 302 provides 

Claim 6. 
Yildiz teaches the portable electronic device of claim 5, wherein: communicating over the network to the localization service comprises transmitting the plurality of data structures from the buffer as a localization request. [0058] other resources may also be coupled to the processor(s) 301 of IHS 300 through the chipset 302. Chipset 302 may be coupled to a network interface 309, such as provided by a Network Interface Controller (NIC) that is coupled to IHS 300. In certain embodiments, the network interface 309 may be coupled to the chipset 302 via a PCIe bus 312. According to various embodiments, network interface 309 may support communication via various wired and/or wireless networks. In certain embodiments, the chipset 302 may also provide access to one or more Universal Serial Bus (USB) ports 316; which in some implementations may serve as transport for establishing control interface 203 with HMD 102.

Claim 7. 
Na teaches the portable electronic device of claim 1, wherein: the computer executable instructions further comprise instructions for: constructing a local device map from the plurality of images, defining persistent locations in the local device map, and associating geo-location information with the persistent locations; and associating the location metadata with the plurality of features comprises accessing, from the local device map, geo-location information associated with a persistent location of the persistent locations proximate to the portable electronic device coincident in time with capture of the plurality of images from which the plurality of features were extracted. [0028] The virtual space map generator 120 extracts and traces a feature (or a texture) from the photographed image. Further, the virtual space map generator 120 estimates a pose of the camera while photographing the actual space based on the feature, and then can generate the three-dimensional virtual space map by using map generation and compensation technology. The compensation technology includes Simultaneous Localization And Mapping (SLAM). In an environment where other sensors such as the gyro sensor, the depth sensor and the like can be used, the accuracy of the three-dimensional virtual space map can be improved by fusing image information and sensor information. When the virtual space map is generated, a map provider or each mobile terminal registers characters existing in the actual space in the virtual space map. Further, at a later time, the mobile terminal, having the virtual space map and located in the actual space, photographs the actual space by a camera installed therein, and then calculates an orientation of the camera and a position within the space. In addition, the user executes the virtual space by using the mobile terminal of the user having the virtual space map. Thereafter, the user can search for the character of the actual space by using the virtual character existing on the virtual space map, and view annotation information on the characters registered in the virtual space map through a preview image. The registered character include, for example, a TV, a washing machine, a refrigerator, a copy machine, a digital photo frame, an electric curtain, and 

Claim 8. 
Yildiz teaches the portable electronic device of claim 1, wherein: the computer executable instructions further comprise instructions for obtaining the location metadata by filtering, clustering, and/or normalizing location information. [0069] An estimator, such as an Extended Kalman filter (EKF), may be used for handling the propagation component of an inside-out SLAM method. A map may be generated as a vector stacking sensors and landmarks states, modeled by a Gaussian variable. The map may be maintained using predictions (e.g., when HMD 102 moves) and/or corrections (e.g., camera 108 observes landmarks in the environment that have been previously mapped). In other cases, a map of environment 100A may be obtained, at least in part, from cloud 104.

Claim 9. 
Yildiz teaches the portable electronic device of claim 1, wherein associating location metadata with the plurality of features includes an act of generating or receiving geolocation information on a current location of the portable electronic device in the 3D environment. [0012] receive one or more second SLAM landmarks corresponding to a second controller; determine, using the first and second SLAM landmarks, that the first controller is within a threshold distance of the second controller; in response to the determination, receive first IMU data from the first controller and second IMU data from the second controller; identify, 

Claim 10. 
Claim 10 is rejected with similar reasons as set forth in claim 1, above, except the following obvious features (see the underlined areas): generate a transform between the first coordinate frame and the second coordinate frame based on a computed alignment between the received set of features and the matching set of features in the identified stored map; and send the transform to the portable electronic device. Yildiz teaches at [0064] that a camera (e.g., a depth-sensing camera) may provide video frames to the feature extraction component, which extracts useful image features (e.g., using thresholding, blob extraction, template matching, etc.), and generates a descriptor for each feature. These features, also referred to as "landmarks," are then fed to the mapping component. And at [0091] discloses landmarks from HMDs 102B/C may be rotated, moved up/down, etc. when moved from one user's view to match the view of HMD 102A. See [0065], [0069], [0092].
Na also teaches at [0029] that the controller 130 extracts features (or textures) through the photographed image and calculates in real time the current position and of the camera and its position on the map through a process of matching the extracted features with features on the virtual map.

Claim 11. 
The system of claim 10, wherein: the localization component is configured to select a type of location metadata for the selecting the set of stored maps based on a priority associated with types of location metadata. See [0072] discloses: distributed SLAM module 403 may be configured to sort or rank detected landmarks by confidence, probability, or priority; generate a cutoff based upon a desired or expected amount of resource utilization reduction (e.g., compute load) using calibration data; and employ only a selected subset of all available landmarks (e.g., the M* highest-ranked of M landmarks to be used; M*<M) to generate covariance matrices to be used by the SLAM method thereafter.

Claim 12. 
Na teaches the system of claim 11, wherein: the priority associated with the types of location metadata prioritizes prior localization information over a WiFi fingerprint. See [0023] discloses a division for each position or type of the space, and the grouped spaces may be managed. Moreover, it is possible to manage another object existing in the space by informing another user, in real time, that the user enters the space. Furthermore, it is possible to know, in real time, information on a mobile terminal accessing the same space and to interact with another mobile terminal existing in the same space. Yildiz teaches over a Wi-Fi at [0103].

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Na, Yildiz, and further in view of Yun et al., US 2014/0315570 A1, hereinafter Yun.

Claim 13. 
Na, and Yildiz do not teach the system of claim 12, wherein: the priority associated with the types of location metadata prioritizes the WiFi fingerprint over geo-location information obtained from an operating system of the portable electronic device. 

Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yun into teachings of Na and Yildiz in order to provide accuracy in localization in 3D space that require too resource-intensive computations and/or specialized hardware.

Claim 14. 
Yun teaches the system of claim 10, wherein: the one or more computing devices further comprise a geo-location database identifying the stored maps by geo-location. [0037] The memory 28 stores the pre-built 3D indoor map 20 and may also store, for example, 

Claim 15. 
Yun teaches the system of claim 14, wherein the localization component is further configured to select the set of stored maps by querying the geo-location database based on the received location metadata. [0009] discloses, a computerized method includes receiving, at least one server, input data from at least one picture and at least one accelerometer measurement from a mobile electronic device. The at least one server compares the input data from the at least one picture and at least one accelerometer measurement to a 3-dimensional map of an 

Claim 16. 
Yun teaches the system of claim 15, wherein the localization component is further configured to update the geo-location database based on the received location metadata and the identifying the stored map. See [0052] on page 5.

Claim 17. 
Yun teaches the system of claim 15, wherein the localization component is further configured to send geo-location information to the portable electronic device based on location metadata associated with the identified stored map. See [0040] discloses the remote computer can load the instructions into its dynamic memory and send the instructions over an Ethernet connection, cable line, telephone line using a modem, wirelessly or over another suitable connection. A communications device local to a computing device (e.g., server 22) can receive the data on the respective communications line and place the data on a system bus for the processor 26. The system bus carries the data to the main memory, from which the processor 26 retrieves and executes the instructions.

Claim 18. 
Yun teaches the system of claim 10, wherein the localization component is further configured to update the location metadata associated with the stored maps based on the received location metadata and the identifying the stored map. See [0052] on page 5.

Claim 19. 
Yun teaches the system of claim 18, wherein the localization component is further configured to: identify a localization failure; and update the location metadata associated with the stored maps responsive to a localization failure based on prior successful localization information for the portable electronic device. See [0038] discloses the executables of an identified program need not be physically located together, but may comprise separate instructions stored in different locations which, when joined logically together, comprise the program and achieve the stated purpose for the programs such providing indoor localization of the mobile electronic device 12. In an embodiment, an application of executable code may be a compilation of many instructions, and may even be distributed over several different code partitions or segments, among different programs, and across several devices.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Na, Yildiz, and further in view of Moore et al., US 2013/0321402 A1, hereinafter Moore.
Claim 20. 
Na, and Yildiz do not teach the system of claim 10, wherein: the stored maps comprise a plurality of segments; and selecting a set of stored maps comprises selecting tiles of the stored maps.
However, Moore teaches at [0209] the tile retrievers 1905 perform various processes to retrieve map tiles in some embodiments, according to requests for the map tiles from the mesh builders 1915. The mesh builders 1915, as are described below, identify existing map tiles (that 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.